Name: 2009/505/EC: Commission Decision of 30Ã June 2009 amending Decision 2008/788/EC fixing the net amounts resulting from the application of voluntary modulation in Portugal for the calendar years 2009 to 2012 (notified under document number C(2009) 5095)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  regions and regional policy;  Europe
 Date Published: 2009-07-01

 1.7.2009 EN Official Journal of the European Union L 171/46 COMMISSION DECISION of 30 June 2009 amending Decision 2008/788/EC fixing the net amounts resulting from the application of voluntary modulation in Portugal for the calendar years 2009 to 2012 (notified under document number C(2009) 5095) (only the Portuguese text is authentic) (2009/505/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 378/2007 of 27 March 2007 laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, and amending Regulation (EC) No 1290/2005 (1), and in particular Article 4(1) thereof, Whereas: (1) Commission Decision 2008/788/EC (2) establishes the net amounts resulting from the application of voluntary modulation in Portugal for the calendar years 2009 to 2012. (2) Under Article 1(5) of Regulation (EC) No 378/2007 the rates established in Article 7 of Council Regulation (EC) No 73/2009 (3), reduced by five percentage points, must be deducted from the rate of voluntary modulation applied by the Member States. Consequently, the net amounts resulting from voluntary modulation should be reduced. (3) Decision 2008/788/EC should therefore be amended, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 2008/788/EC shall be replaced by the following: Article 1 The net amounts resulting from the application of voluntary modulation in Portugal for the calendar years 2009 to 2012 shall be as follows: (EUR million) 2009 2010 2011 2012 32,8 29,0 25,0 21,0 Article 2 This Decision shall apply from the 2010 budgetary year. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 30 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 95, 5.4.2007, p. 1. (2) OJ L 271, 11.10.2008, p. 44. (3) OJ L 30, 31.1.2009, p. 16.